OPINION OF THE COURT
Memorandum.
Order unanimously affirmed without costs.
After serving the defendant with a jurisdictionally defective summons, the plaintiff, rather than filing same, served the defendant with a corrected summons on or about May 20, 1999 *348and filed it shortly thereafter. This second summons, however, bore the caption, “Civil Court of the State of New York” rather than “Civil Court of the City of New York” (see, 22 NYCRR 208.6 [b]).
The Uniform Rules for the New York State Trial Courts set forth the form for a summons served in an action brought in the Civil Court of the City of New York and provide in pertinent part (22 NYCRR 208.6) as follows:
“[§ ] 208.6 Summons.
“(a) The summons shall state the county division and location of the court in which the action is brought, as well as the names of the parties, and shall comply with all the provisions of the NYC-CCA applicable to summonses.”
In our view, the one-word error in the caption of the summons did not render said summons jurisdictionally defective. The body of the summons correctly set forth the name of the court, its location and otherwise complied with the requirements. Accordingly, we find that the lower court properly denied the defendant’s motion to dismiss and granted plaintiffs motion to amend the summons.
Scholnick, P. J., Aronin and Patterson, JJ., concur.